Title: To James Madison from John Gavino, 8 March 1803
From: Gavino, John
To: Madison, James


					
						No. 116
						Sir
						Gibraltar 8th. March 1803
					
					My last which I had the honour of adressing you was No. 115 under 27th. Ulto.  Consul Wyk arrived at Tanger was Saluted with 11 Guns.  The King of Sweden has made him a Nobleman of the order of Wasaw, and the Swedish Adl. has orders to go to Tangier to Enstal him.
					The Expected for the ship here from Tetuan not yet arrived.
					I inclose you Copy of a Letter received Yesterday from Consul OBrion agreeable to his desire dated 2d. february and down to 21st. ditto.  I have the honor to be with respect, Sir Your most obedt. & most he. Servt.
					
						John Gavino
					
					
						The Dutch admiral DeWinter that was in the Mediterranean past this a few days ago with two Sail of the Line on his way for Amsterdam.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
